Citation Nr: 0813721	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-23 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a bilateral foot 
disability.  

3.  Entitlement to service connection for a bilateral ankle 
disability.  

4.  Entitlement to service connection for defective hearing.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for residuals of an ear 
infection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1984 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
denied service connection for the disabilities now at issue 
on appeal.  

The issues of service connection for low back and left foot 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The veteran is not shown to have a right foot or 
bilateral ankle disability, defective hearing, tinnitus or 
residuals of a claimed ear infection at present which is 
related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right foot disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The veteran does not have a bilateral ankle disability 
due to disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

3.  The veteran does not have a defective hearing due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

4.  The veteran does not have a tinnitus due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).  

5.  The veteran does not have residuals of an ear infection 
due to disease or injury which were incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West 2006); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in January 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  The veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and numerous private 
medical reports have been obtained and associated with the 
claims file.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
right foot and bilateral ankle disabilities, defective 
hearing, tinnitus, and residuals of a claimed ear infection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the issues to be 
decided herein, the Board concludes an examination is not 
needed because there is no evidence of a current disability 
or persuasive evidence of in-service disease or injury and an 
indication that the current condition is related to service.  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Factual Background & Analysis

The veteran has made no specific contentions regarding any of 
the issues currently on appeal.  Concerning his claim for ear 
aches, hearing loss, and tinnitus, the veteran indicated on 
his application for VA compensation benefits in January 2004, 
that his hearing loss and tinnitus began in February 2002, 
and he denied any history of medical treatment for his ears 
or any hearing problems.  As to the remaining issues, the 
veteran indicated only that he was treated for bilateral foot 
and ankle problems during service.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any injury or 
problems with the veteran's right foot, left ankle, ears, or 
hearing.  When seen for cold symptoms in December 1984, and 
October 1989, the veteran's ears were clear.  The veteran 
made no mention of any hearing problems or tinnitus on any of 
the hearing examinations conducted in service.  Audiological 
findings at the time of his entrance examination in January 
1984 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
10
5
5
5

October 1986 Audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
10
10
0
10

July 1987 Audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
0
LEFT
10
10
5
5
5

November 1988 Audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
0
LEFT
5
5
5
5
0



December 1989 Audiogram:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
5
0
LEFT
5
5
5
5
0

The service medical records showed that the veteran was 
treated for right ankle pain on one occasion in October 1987.  
There was slight lateral malleolus edema without ecchymosis 
and slight tenderness to palpation of the ankle joint.  X-ray 
studies showed no evidence of fracture or other significant 
bone or soft tissue abnormalities.  The impression was Grade 
I/II strain.  The veteran was placed on light duty for 7 days 
and told to return as needed.  The service medical records 
showed no further complaints, treatment, or pertinent 
abnormalities during service.  

Private treatment records, received in April and July 2005, 
showed that the veteran was seen for various maladies on 
numerous occasions from March 1994 to August 2003.  Progress 
notes beginning in March 1994, showed that the veteran was 
seen for increasing bilateral foot pain in his heels and 
metatarsal heads on weight bearing.  X-ray studies at that 
time showed normal feet.  The assessment included foot pain 
and pes planus, bilaterally.  The private medical records 
showed no complaints, treatment, abnormalities, or diagnosis 
referable to any bilateral ankle or ear problems, hearing 
loss, or tinnitus.  

While the veteran believes that he has bilateral ankle and 
left foot disabilities, hearing loss, tinnitus, and residuals 
of an ear infection at present which are related to service, 
he has not presented any competent medical evidence to 
support that assertion.  While the veteran is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability.  
Savage, 10 Vet. App. at 495; see Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, the service medical record showed what appears 
to be an acute right ankle sprain in 1987, which was treated 
conservatively with Motrin and light duty for one week.  The 
evidentiary record indicates that the ankle injury resolved 
without residual disability, as there were no further 
complaints, treatment, or abnormalities referable to the 
right ankle during service.  The service medical records 
showed that the veteran participated in vigorous physical 
actives during his more than 31/2 years of remaining service 
subsequent to the right ankle sprain, including football, 
softball, and weight lifting without a single complaint of 
any right ankle problems.  Moreover, the veteran has not 
provided any competent evidence of a current right ankle 
disability.  

The service medical records fail to show any injury or 
abnormalities related to the veteran's right foot, left 
ankle, ear infections, or any hearing problems or tinnitus in 
service.  Furthermore, the veteran has not presented any 
evidence of a current bilateral ankle disability, ear 
disorder, hearing loss, or tinnitus.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Given the lack of competent 
medical evidence showing that the veteran has a bilateral 
ankle disability, an ear disorder, defective hearing, or 
tinnitus at present, there can be no valid claim.  Brammer, 3 
Vet. App. at 223 (1992).  Accordingly, the appeal is denied.  

Similarly, there is no evidence of a right foot injury in 
service or any competent evidence of a medical nexus between 
the veteran's current right foot problems and military 
service.  Accordingly, service connection for a right foot 
disability is denied.  




ORDER

Service connection for a right foot disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for defective hearing is denied.  

Service connection for tinnitus is denied.  

Service connection for residuals of an ear infection is 
denied.  


REMAND

Concerning the remaining issues of service connection for low 
back and left foot disabilities, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The service medical records showed that the veteran reported 
a history of recurring low back pain since a football injury 
in the ninth grade at the time of his service enlistment 
examination in January 1984.  The examiner noted mild lumbar 
lordosis, and a subsequent x-ray study of the lumbar spine 
was within normal limits.  The service medical records showed 
that he was seen for low back pain on two occasions during 
service.  In February 1984, the veteran denied any recent 
injury or recurrent trauma.  Other than mild diffuse 
tenderness, he had good range of motion, heel toe walking was 
normal, and x-ray studies were negative.  The impression was 
musculoskeletal low back pain.  The veteran also complained 
of low back pain after physical training in June 1989.  No 
specific findings or abnormalities were noted.  The 
impression was mechanical low back pain.  The service medical 
records showed that the veteran played football, softball, 
and lifted weights throughout his military service, and that 
he was not seen for any low back problems subsequent to June 
1989.  

The service medical records also showed that the veteran was 
seen for left foot pain of one day duration in February 1991.  
The veteran denied any history of trauma.  The assessment was 
plantar fasciitis.  

Post-service private medical records showed that the veteran 
was first treated for bilateral foot pain in his heels and 
metatarsals beginning in March 1994, and for low back pain 
beginning in May 1995.  X-ray studies showed normal feet and 
lumbosacral spine.  The diagnoses included bilateral pes 
planus and back strain.  

Inasmuch as the Board is not competent to render a medical 
opinion regarding the nature and etiology of the veteran's 
current low back and left foot disabilities, a VA examination 
must be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers who treated him for any low 
back or left foot problems since his 
discharge from service.  After securing 
the necessary release, the AMC should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified low 
back and left foot disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished.  
The examiner should review the entire 
record, with particular attention to the 
status of the low back disability prior 
to, during, and subsequent to service, 
and provide an opinion as to the 
following questions:  

I.  Is it at least as likely as not 
that the veteran had a low back 
disability that preexisted military 
service?  

II.  If so, based on a review of the 
records, is it at least as likely as 
not that any preexisting low back 
disability underwent an increase in 
the underlying pathology during 
service?  

III.  If there was an increase of a 
low back disability during service, 
is it at least as likely as not that 
any increase was due to the natural 
progress of the disease?  

IV.  If the examiner determines that 
a low back disability did not 
preexist service, is it at least as 
likely as not that any current low 
back disability was incurred in 
active service?  

V.  Is it at least as likely as not 
that any current left foot 
disability had its onset in service?  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if feasible.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


